Citation Nr: 1211900	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-31 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, R.O. and C.J.




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  The Veteran died in January 2009.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

During the hearing, the appellant appeared to be raising a claim for accrued benefits for compensation under the provisions of 38 U.S.C.A. § 1151 for a left arm disability.  Such matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2009, at the age of 55; the immediate cause of death as shown on the death certificate was remote head injury with posttraumatic seizure disorder due to blunt force head trauma.  Hypertensive heart disease was identified as significant in contributing to the Veteran's death.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The evidence of record reasonably shows that the cause of the Veteran's death was related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.




Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted, the Veteran had active military service from July 1973 to July 1976.  The appellant, his widow, is claiming service connection for the cause of his death. 

The Board observes that the Veteran died on January [redacted], 2009, en route to the hospital.  His death certificate lists remote head injury with posttraumatic seizure disorder due to blunt force head trauma as the cause of death.  Hypertensive heart disease was identified as significant in contributing to the Veteran's death.  An autopsy was performed.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  At the time of his death, the Veteran was not service-connected for any disabilities.

Again, the Veteran was not service-connected for residuals of a head injury (to include posttraumatic seizure disorder due to blunt force head trauma) or hypertensive heart disease at the time of his death, which are the two conditions implicated on his death certificate.  Thus, the Board must first address whether he was entitled to service connection for either disability.

Direct service connection requires (1) competent and credible evidence of a disability; (2) competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Significantly, the Board notes that a prior March 2007 Board decision denied the Veteran's claim of entitlement to service connection for residuals of a head injury, partially based on the fact that there was no in-service treatment for a head injury shown.  Indeed, the decision noted that an August 1974 service treatment record documented the Veteran's report of being in a fight and hurting what might have been his left hand (the Board decision indicated that the entry was somewhat illegible).  However, based on a review of the record at this time, the undersigned clearly interprets the in-service notation as involving treatment for the "left head." It also documented that some of his records had been lost.  Upon May 1976 separation examination, clinical evaluation of the Veteran's head was shown as normal.

Post-service treatment records document that the Veteran was seen in December 1980 for a seizure.  A CT scan revealed a left frontal subdural mass; and a chronic subdural hematoma was suspected.

In an undated statement, received by VA in May 1984, E.E. indicated that he was involved in an altercation in-service along with the Veteran.  He stated that the Veteran sustained a blow to the head, and that he had complained of headaches subsequent to the head trauma.

At the 1986 RO hearing, the Veteran's wife reiterated that the Veteran complained of chronic headaches since service separation.  Also the Veteran's private physician, W.P.S., M.D. testified that he first saw the Veteran in 1981.  He indicated that the Veteran had a history of severe headaches since his injury in service.  He opined, under oath, that the blow to the Veteran's head had created a hematoma which apparently became infected later with resulting complications.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

At the outset, the Board finds the Veteran's wife and E.E.'s accounts of the Veteran's continued complaints of headaches during and continued post service to be competent, as such is a matter within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Moreover, the statements are consistent throughout the record and there is no other basis for questioning their veracity.  

From the pertinent evidence summarized above, the Board accepts that the Veteran sustained a head injury in service.  Moreover, the preponderance of the evidence indicates that he continued to complain of chronic headaches throughout service as well as after discharge.  Private treatment records and the death certificate establish that residuals of a head injury were still present at the time of his death and were attributable to the in-service trauma.  Therefore, the Board now finds that the criteria for establishing service connection had been met at the time of the Veteran's death.  Moreover, that same medical evidence demonstrates that the head injury that should have been service-connected at death was also an immediate cause of death under the provisions of 38 C.F.R. § 3.312.  In so finding, the Board recognizes that the in-service trauma occurred decades before the Veteran's death.  However, there is nothing under the provisions of 38 C.F.R. § 3.312 that preclude a finding that the residuals of a remote event could still be the "immediate" or contributory cause of death under 38 C.F.R. § 3.312, where, as here, the medical evidence supports such a finding.  

In light of the above, the Board finds that the Veteran's direct service connection of residuals of a remote head injury with posttraumatic seizure disorder due to blunt force head trauma was the immediate cause of the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for cause of the Veteran's death is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


